DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed on 11/18/2022 have been entered. Claims 36-55 remain pending in the application. Claims Applicant’s amendments to the Claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action mailed 08/18/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first angle and a distal end of the first interior bond (Claim 36 and 46), a distal end of the second interior bond (claim 46), a second angle (claim 46), and a distal end of the second interior bond (claim 46) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “62” has been used to designate both the first peripheral bond and the first fold (fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “a first fold in the second barrier portion having a first portion of the second barrier portion and a second portion of the second barrier portion opposing one another and extending in a single direction away from a distal end of the first interior bond at a first angle” which renders the claim indefinite. It is not clear what angle is being referred to in this limitation. The specification only mentions one angle (paragraph [46], reference character 64), which appears to be referring to the angle claimed in Claim 38. Further, the angle is not claimed relative to any other structure therefore it is not clear how the angle is measured. For purposes of examination, the first angle of Claim 36 will be interpreted as the angle that is formed between the fold (62) and the bond (61) that appears to be less than 180 degrees. 
Claims 37-45 depend from Claim 36 and are likewise rejected as being indefinite. 
Claim 46 recites the limitation “a first fold in the second barrier portion having a first portion of the second barrier portion and a second portion of the second barrier portion opposing one another and extending in a single direction away from a distal end of the first interior bond at a first angle” which renders the claim indefinite. It is not clear what angle is being referred to in this limitation. The specification only mentions one angle (paragraph [46], reference character 64), which appears to be referring to the angle claimed in Claim 48. Further, the angle is not claimed relative to any other structure therefore it is not clear how the angle is measured. For purposes of examination, the first angle of Claim 46 will be interpreted as the angle that is formed between the fold (62) and the bond (61) that appears to be obtuse and less than 180 degrees.
Claim 46 recites the limitation “a second fold in the second barrier portion having a third portion of the second barrier portion and a fourth portion of the second barrier portion opposing one another and extending in a single direction away from a distal end of the second interior bond at a second angle” which renders the claim indefinite. It is not clear what angle is being referred to in this limitation. The specification only mentions one angle (paragraph [46], reference character 64), which appears to be referring to the angle claimed in Claim 48. Further, the angle is not claimed relative to any other structure therefore it is not clear how the angle is measured. For purposes of examination, the second angle of Claim 46 will be interpreted as the angle that is formed between the fold (72) and the bond (71) that appears to be obtuse and less than 180 degrees.
Claims 47-55 depend from Claim 46 and are likewise rejected as being indefinite.
Claim 48 recites the limitation “an apex that is formed at a second angle” which renders the claim indefinite. Claim 46, from which Claim 48 depends, has already recited a second angle. It is not clear if the second angle recited in claim 48 is the same as the second angle recited in claim 46, or if it is referring to a different third angle. For purposes of examination, “a second angle” as recited in claim 48 will be interpreted as a different angle than the second angle recited in claim 46, as they are claimed to be formed by different structures.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 46-47 and 49-55 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hazenberg et al. (US 2007/0169379).
Regarding Claim 46 in view of the indefiniteness as explained above, Hazenberg et al. teaches a chamber (60; fig. 13) comprising: a first barrier portion (72) formed from a polymer material and defining a first surface of the chamber; a second barrier portion (71) formed from the polymer material and defining a second surface of the chamber, the first surface being opposite the second surface (paragraph [0054], “Barrier 70 may be formed of a polymer material and includes a first barrier layer 71 and a second barrier layer 72”; Fig. 11A shows the first (72) and second (71) barrier members defining first and second surfaces of the chamber (60) and being opposite one another); a peripheral bond (73) that joins the first barrier portion (72) and the second barrier portion (71) to form an interior void within the chamber (60) and seal a fluid within the interior void (paragraph [0054], “a first barrier layer 71 and a second barrier layer 72 that are substantially impermeable to a pressurized fluid contained by chamber 60. First barrier layer 71 and second barrier layer 72 are bonded together around their respective peripheries to form a peripheral bond 73 and cooperatively form a sealed element”); an elongate first interior bond (see annotated Fig.) that is spaced inward from the peripheral bond (73) and joins the first barrier portion (72) and the second barrier portion (71) (first interior bond is one of several flexion bonds (74), Fig 11A shows these bonds joining the first (72) and second (71) barrier portions; annotated fig. 12 shows the first interior bond being elongate); and a first fold (see annotated Fig.) in the second barrier portion (71) having a first portion (see annotated Fig.) of the second barrier portion and a second portion (see annotated Fig.) of the second barrier portion opposing one another and extending in a single direction away from a distal end of the first interior bond at a first angle (see annotated Fig.) (annotated fig. 12 shows a first fold in the second barrier portion (71) extending away in a single direction from a distal end of the first interior bond at a first angle and having a first and second portion; annotated fig. 11A is a cross sectional view of a flexion bond (74), wherein the first interior bond is a flexion bond, and shows the second barrier portion extending away from the interior bond at an angle); an elongate second interior bond (see annotated Fig.) that is spaced inward from the peripheral bond (73) and joins the first barrier portion (72) and the second barrier portion (71) (annotated fig. 12 shows the second interior bond being elongate and spaced apart from the peripheral bond; the second interior bond is one of several flexion bonds (74), Fig 11A shows these bonds joining the first (72) and second (71) barrier portions); and a second fold (see annotated Fig.) in the second barrier portion (71) having a third portion of the second barrier portion and a fourth portion of the second barrier portion opposing one another and extending in a single direction away from a distal end of the second interior bond at a second angle, the second angle being substantially equal to the first angle (annotated fig. 12 shows a first fold in the second barrier portion (71) extending away in a single direction from a distal end of the first interior bond at a first angle and having a third and fourth portion; annotated fig. 11A is a cross sectional view of a flexion bond (74), wherein the first interior bond is a flexion bond, and shows the second barrier portion extending away from the interior bond at an angle; figs. 11A-D show all of the flexion bonds (74), which includes the first and second interior bonds, having substantially equal angles, therefore the first and second angles are also substantially equal).
Examiner notes that the identified first fold has first and second portions that at least appear to be opposing one another and extending in a single direction and the identified second fold has third and fourth portions that at least appear to be opposing one another and extending in a single direction, both as shown in annotated fig. 12. However, Hazenberg et al. is silent to specifying as such and it cannot be determined from Hazenberg et al. alone whether this is the case. However, it would at least have been obvious to one of ordinary skill in the art for the first and second portions of the identified first fold and the third and fourth portions of the second identified fold to have been in opposition to one another in a single direction in order to transition the second barrier portion from the first and second interior bonds to the second surface of the chamber in a gradual manner.
Regarding Claim 47, Hazenberg et al. teaches all of the limitations of the chamber of Claim 46, as discussed in the rejections above. Hazenberg et al. further teaches wherein the first fold (see annotated Fig.) forms a first depression in the second surface (71) and the second fold (see annotated Fig.) forms a second depression in the second surface (71) (annotated fig. 12 shows the first and second folds forming first and second depressions, respectively, in the second surface (71) and annotated fig. 11A shows a flexion bond  (74) forming a depression in the second surface, the flexion bond being substantially the same as the first and second interior bonds and therefore the first and second folds).
Regarding Claim 48 in view of the indefiniteness as explained above, Hazenberg et al. teaches all of the limitations of the chamber of Claim 46, as discussed in the rejections above. Hazenberg et al. further teaches wherein the first portion (see annotated Fig.) of the second barrier portion (71) and the second portion (see annotated Fig.) of the second barrier portion (71) extend toward one another and are joined at an apex (see annotated Fig.), the apex extending continuously from the at least one of the first interior bond and the second interior bond to the second surface (71) at the second angle (annotated fig. 12 shows the first and second portions meeting at an apex which extends from the first interior bond to the second surface at an angle). Hazenberg does not explicitly teach wherein the junction is formed at a second angle relative to the first surface (72), however annotated fig. 12 shows the junction extending along an angle towards the second surface, therefore it would obviously be extending at an angle relative to the first surface as well.
Regarding Claim 49, Hazenberg et al. teaches all of the limitations of the chamber of Claim 46, as discussed in the rejections above. Hazenberg et al. further teaches wherein the second interior bond (see annotated Fig.) is spaced apart from the first interior bond (see annotated Fig.) (annotated fig. 12 shows the first and second interior bonds being spaced apart from one another).
Regarding Claim 50, Hazenberg et al. teaches all of the limitations of the chamber of Claim 46, as discussed in the rejections above. Hazenberg et al. further teaches wherein the second interior bond (see annotated Fig.) is substantially parallel to the first interior bond (see annotated Fig.) (annotated fig. 12 shows the first and second interior bonds being substantially parallel to one another).
Regarding Claim 52, Hazenberg et al. teaches all of the limitations of the chamber of Claim 46, as discussed in the rejections above. Hazenberg et al. further teaches a tensile member (80) located within the interior void and secured to the first barrier portion (72) and the second barrier portion (71), the tensile member being absent in an area of the first interior bond, the second interior bond, the first fold, and the second fold (annotated fig. 14 shows the tensile member (80), shown by dotted lines, being absent in the area around the first and second interior bonds, and therefore being absent in the first and second folds).
Regarding Claim 53, Hazenberg et al. teaches all of the limitations of the chamber of Claim 52, as discussed in the rejections above. Hazenberg et al. further teaches wherein the tensile member (80) has an edge (shown by a dotted line in fig. 14) located inward from the peripheral bond (73) and adjacent to the peripheral bond (annotated fig. 14 shows the edge of the tensile member being inward from and adjacent to the peripheral bond), the edge defining an indentation in the tensile member (80) that extends at least partially around the first interior bond and the first fold (annotated fig. 14 shows the edge defining an indentation in the tensile member (80) and extending partially around the first interior bond and first fold).
Regarding Claim 54, Hazenberg et al. teaches all of the limitations of the chamber of Claim 52, as discussed in the rejections above. Hazenberg et al. further teaches wherein the tensile member (80) is a textile that includes a first layer (81), a second layer (82), and a plurality of connecting members (83) extending between the first layer (81) and the second layer (82), the first layer (81) being joined to the first barrier portion (72), and the second layer (82) being joined to the second barrier portion (71) (paragraph [0055] “Tensile member 80 may be formed as a plurality of separate elements of a textile structure that includes a first wall 81, a second wall 82, and a plurality of connecting members 83 anchored to each of first wall 81 and second wall 82. First wall 81 is spaced away from second wall 82, and connecting members 83 extend between first wall 81 and second wall 82 to retain a substantially constant spacing between walls 81 and 82. As discussed in greater detail below, first wall 81 is bonded to first barrier layer 71, and second wall 82 is bonded to second barrier layer 72”).
Regarding Claim 55, Hazenberg et al. teaches an article of footwear incorporating the chamber of Claim 46 (fig. 1 shows the article of footwear (10) having a sole structure (30) which incorporates the chamber (60) as shown in figs. 12-14).

    PNG
    media_image1.png
    715
    991
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    468
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    578
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    416
    621
    media_image4.png
    Greyscale

Claims 36-45 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazenberg et al. (US 2007/0169379) in view of Allen et al. (US 5313717).
Regarding Claim 36 in view of the indefiniteness as explained above, Hazenberg et al. teaches a chamber (60; fig. 13) comprising: a first barrier portion (72) formed from a polymer material and defining a first surface of the chamber; a second barrier portion (71) formed from the polymer material and defining a second surface of the chamber, the first surface being opposite the second surface (paragraph [0054], “Barrier 70 may be formed of a polymer material and includes a first barrier layer 71 and a second barrier layer 72”; Fig. 11A shows the first (72) and second (71) barrier members defining first and second surfaces of the chamber (60) and being opposite one another); a peripheral bond (73) that joins the first barrier portion (72) and the second barrier portion (71) to form an interior void within the chamber (60) and seal a fluid within the interior void (paragraph [0054], “a first barrier layer 71 and a second barrier layer 72 that are substantially impermeable to a pressurized fluid contained by chamber 60. First barrier layer 71 and second barrier layer 72 are bonded together around their respective peripheries to form a peripheral bond 73 and cooperatively form a sealed element”); an elongate first interior bond (see annotated Fig.) that is spaced inward from the peripheral bond (73) and joins the first barrier portion (72) and the second barrier portion (71) (first interior bond is one of several flexion bonds (74), Fig 11A shows these bonds joining the first (72) and second (71) barrier portions; annotated fig. 13 shows the first interior bond being elongate and spaced inward from the peripheral bond (73)); and a first fold (see annotated Fig.) in the second barrier portion (71) having a first portion of the second barrier portion and a second portion of the second barrier portion opposing one another and extending in a single direction away from a distal end of the first interior bond at a first angle (see annotated Fig.) (annotated fig. 12 shows a first fold in the second barrier portion (71) extending away in a single direction from a distal end of the first interior bond at a first angle and having a first and second portion; annotated fig. 11A is a cross sectional view of a flexion bond (74), wherein the first interior bond is a flexion bond, and shows the second barrier portion extending away from the interior bond at an angle. The identified first fold has first and second portions that at least appear to be opposing one another and extending in a single direction, as shown in annotated fig. 12. However, Hazenberg et al. is silent to specifying as such and it cannot be determined from Hazenberg et al. alone whether this is the case. However, it would at least have been obvious to one of ordinary skill in the art for the first and second portions of the identified first fold to have been in opposition to one another in a single direction in order to transition the second barrier portion from the first interior bond to the second surface of the chamber in a gradual manner).
Hazenberg et al. does not teach wherein the first fold extends through a majority of a thickness of the chamber.
Attention is drawn to Allen et al., which teaches an analogous chamber for an article of footwear. Allen teaches a chamber (20) comprising: a first barrier portion (36) defining a first surface of the chamber; a second barrier portion (34) defining a second surface of the chamber, the first surface being opposite the second surface (figs. 2 and 6 show the first (36) and second (34) barrier portions defining first and second surfaces, respectively, and being opposite one another); a peripheral bond (38) that joins the first barrier portion (36) and the second barrier portion (34) to form an interior void within the chamber (20) and seal a fluid within the interior void (col. 5 48-49, “the seal formed at the peripheral flange 38 is fluid tight and forms a completely enclosed interior volume); an elongate first interior bond (see annotated Fig.) that is spaced inward from the peripheral bond (38) and joins the first barrier portion (34) and the second barrier portion (36) (fig. 2 shows the first interior bond being elongate; fig. 6 shows the first interior bond joining the first (36) and second (34) barrier portions); and a first fold (see annotated Fig.) in the second barrier portion (34) that extends away from the first interior bond at a first angle (see annotated Fig.) and through a majority of a thickness of the chamber (20) (fig. 6 shows the first fold in the second barrier portion extending away from the first interior bond at a first angle and through a majority of a thickness of the chamber (20)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazenberg et al. to include the teachings of Allen et al. such that the first fold extends through a majority of a thickness of the chamber so as to allow the chamber to bend or fold while the chamber is in use (col. 6 ll. 48-52, “The fold lines formed by the clefts 52 facilitate the folding or bending of the forefoot bladder 24 along the fold lines formed by the clefts. This enables the forefoot bladder 24 to be folded over at the cleft fold lines when the forefoot area of the shoe 22 is bent in walking or running activities,” wherein the clefts are referring broadly to the first interior bond and therefore the first angle, as shown in figs. 2 and 6).
Regarding Claim 37, Hazenberg et al. teaches all of the limitations of the chamber of Claim 36, as discussed in the rejections above. Hazenberg et al. further teaches wherein the first fold (see annotated Fig.) forms a depression in the second surface (72) (annotated fig. 12 shows the first fold forming a depression in the second surface; annotated fig. 11A shows a flexion bond (74), which has the same structure as the first fold, forming a depression in the second surface).
Regarding Claim 38, Hazenberg et al. teaches all of the limitations of the chamber of Claim 36, as discussed in the rejections above. Hazenberg et al. further teaches wherein the first portion (see annotated Fig.) of the second barrier portion (71) and the second portion (see annotated Fig.) of the second barrier portion (71) extend toward one another and are joined at an apex (see annotated Fig.) that is formed at a second angle (see annotated Fig.) relative to the first surface, the apex extending continuously from the first interior bond (see annotated Fig.) to the second surface at the second angle (annotated fig. 12 shows the first and second portions meeting at an apex which extends from the first interior bond to the second surface at an angle, wherein the apex would obviously be extending at an angle relative to the first surface as well).
Regarding Claim 39, Hazenberg et al. teaches all of the limitations of the chamber of Claim 36, as discussed in the rejections above. Hazenberg et al. further teaches a second interior bond (see annotated Fig.) that joins the first barrier portion (72) and the second barrier portion (71) and is spaced apart from the first interior bond (see annotated Fig.) (annotated fig. 13 shows the first and second interior bonds being spaced apart from one another and the peripheral bonds (73); the second interior bond is one of several flexion bonds (74), Fig 11A shows these bonds joining the first (72) and second (71) barrier portions).
Regarding Claim 40, Hazenberg et al. teaches all of the limitations of the chamber of Claim 39, as discussed in the rejections above. Hazenberg et al. further teaches wherein the second interior bond (see annotated Fig.) is elongate (annotated fig. 13 shows the second interior bond being elongate).
Regarding Claim 41, Hazenberg et al. teaches all of the limitations of the chamber of Claim 40, as discussed in the rejections above. Hazenberg et al. further teaches wherein the second interior bond (see annotated Fig.) is substantially parallel to the first interior bond (see annotated Fig.) (annotated fig. 13 shows the first and second interior bonds being substantially parallel to one another).
Regarding Claim 42, Hazenberg et al. teaches all of the limitations of the chamber of Claim 41, as discussed in the rejections above. Hazenberg et al. further teaches a second fold (see annotated Fig.) in the second barrier portion (71) that extends away from the second interior bond at a second angle (annotated fig. 12 shows a second fold in the second barrier portion (71) extending away from the second interior bond at a second angle; annotated fig. 11A is a cross sectional view of a flexion bond (74), wherein the second interior bond is a flexion bond, and shows the second barrier portion extending away from the interior bond at an angle). 
Hazenberg et al. does not teach wherein the second fold extends through a majority of a thickness of the chamber.
 Attention is drawn to Allen et al., which teaches an analogous chamber for an article of footwear. Allen teaches a chamber (20) comprising: a first barrier portion (36) defining a first surface of the chamber; a second barrier portion (34) defining a second surface of the chamber, the first surface being opposite the second surface (figs. 2 and 6 show the first (36) and second (34) barrier portions defining first and second surfaces, respectively, and being opposite one another); a peripheral bond (38) that joins the first barrier portion (36) and the second barrier portion (34) to form an interior void within the chamber (20) and seal a fluid within the interior void (col. 5 48-49, “the seal formed at the peripheral flange 38 is fluid tight and forms a completely enclosed interior volume); an elongate first interior bond (see annotated Fig.) that is spaced inward from the peripheral bond (38) and joins the first barrier portion (34) and the second barrier portion (36) (fig. 2 shows the first interior bond being elongate; fig. 6 shows the first interior bond joining the first (36) and second (34) barrier portions); and a first fold (see annotated Fig.) in the second barrier portion (34) that extends away from the first interior bond at a first angle (see annotated Fig.) and through a majority of a thickness of the chamber (20) (fig. 6 shows the first fold in the second barrier portion extending away from the first interior bond at a first angle and through a majority of a thickness of the chamber (20)); a second interior bond (see annotated Fig.) that joins the first barrier portion (36) and the second barrier portion (34) (fig. 6 shows the second interior bond joining the first(36) and second (34) barrier members) and is spaced apart from the first interior bond, wherein the second interior bond is elongate, and wherein the second interior bond is substantially parallel to the first interior bond (fig. 2 shows the second bond being elongate and spaced apart from and parallel to the first interior bond). Allen et al. further teaches a second fold (see annotated Fig.) in the second barrier portion (34) that extends away from the second interior bond at a second angle and through a majority of a thickness of the chamber (20) (fig. 6 shows the second fold in the second barrier portion extending away from the second interior bond at a second angle and through a majority of a thickness of the chamber (20)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazenberg et al. to include the teachings of Allen et al. such that the second fold extends through a majority of a thickness of the chamber so as to allow the chamber to bend or fold while the chamber is in use (col. 6 ll. 48-52, “The fold lines formed by the clefts 52 facilitate the folding or bending of the forefoot bladder 24 along the fold lines formed by the clefts. This enables the forefoot bladder 24 to be folded over at the cleft fold lines when the forefoot area of the shoe 22 is bent in walking or running activities,” wherein the clefts are referring broadly to the second interior bond and therefore second angle, as shown in figs. 2 and 6).
Regarding Claim 43, Hazenberg et al. teaches all of the limitations of the chamber of Claim 42, as discussed in the rejections above. Hazenberg et al. further teaches wherein the second angle is substantially equal to the first angle and the second fold is substantially parallel to the first fold (figs. 11A-D show all of the flexion bonds (74), which includes the first and second interior bonds, having substantially equal angles, therefore the first and second angles are also substantially equal; annotated Fig. 12 shows the first and second interior bonds being substantially parallel).
Regarding Claim 44, Hazenberg et al. teaches all of the limitations of the chamber of Claim 36, as discussed in the rejections above. Hazenberg et al. further teaches a tensile member (80) located within the interior void and secured to the first barrier portion (72) and the second barrier portion (71), the tensile member (80) being absent in an area of the first interior bond (see annotated Fig.) and the first fold (see annotated Fig.) (fig. 14 shows the tensile member (80), shown by dotted lines, being absent in the area around the first interior bond, and therefore being absent in the first fold).
Regarding Claim 45, Hazenberg et al. teaches an article of footwear (10) incorporating the chamber (60) of Claim 36 (fig. 1 shows the article of footwear (10) having a sole structure (30) which incorporates the chamber (60) as shown in figs. 12-14).
Regarding Claim 51, Hazenberg et al. teaches all of the limitations of the chamber of Claim 46, as discussed in the rejections above. 
Hazenberg et al. does not teach wherein the first fold and the second fold extend through a majority of a thickness of the chamber.
Attention is drawn to Allen et al., which teaches an analogous chamber for an article of footwear. Allen teaches a chamber (20) comprising: a first barrier portion (36) defining a first surface of the chamber; a second barrier portion (34) defining a second surface of the chamber, the first surface being opposite the second surface (figs. 2 and 6 show the first (36) and second (34) barrier portions defining first and second surfaces, respectively, and being opposite one another); a peripheral bond (38) that joins the first barrier portion (36) and the second barrier portion (34) to form an interior void within the chamber (20) and seal a fluid within the interior void (col. 5 48-49, “the seal formed at the peripheral flange 38 is fluid tight and forms a completely enclosed interior volume); an elongate first interior bond (see annotated Fig.) that is spaced inward from the peripheral bond (38) and joins the first barrier portion (34) and the second barrier portion (36) (fig. 2 shows the first interior bond being elongate; fig. 6 shows the first interior bond joining the first (36) and second (34) barrier portions); and a first fold (see annotated Fig.) in the second barrier portion (34) having a first portion (see annotated Fig.) of the second barrier portion and a second portion (see annotated Fig.) of the second barrier portion opposing one another that extends away from the first interior bond at a first angle (see annotated Fig.) (fig. 6 shows the first fold in the second barrier portion having opposing first and second portions and extending away from the first interior bond at a first angle); an elongate second interior bond (see annotated Fig.) that is spaced inward from the peripheral bond and joins the first barrier portion (36) and the second barrier portion (34) (fig. 6 shows the second interior bond joining the first (36) and second (34) barrier members, being elongate, and being spaced apart from the peripheral bond) and a second fold (see annotated Fig.) in the second barrier portion (34) having a third portion (see annotated Fig.) of the second barrier portion and a fourth portion (see annotated Fig.) of the second barrier portion opposing one another that extends away from the second interior bond at a second angle (20) (fig. 6 shows the second fold in the second barrier portion having third and fourth portions that oppose one another and extending away from the second interior bond at a second angle). Allen et al. further teaches wherein the first fold (see annotated Fig.) and the second fold (see annotated Fig.) extend through a majority of a thickness of the chamber (fig. 6 shows the first and second folds in the second barrier portion extending through a majority of a thickness of the chamber (20)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazenberg et al. to include the teachings of Allen et al. such that the first fold and the second fold extend through a majority of a thickness of the chamber so as to allow the chamber to bend or fold while the chamber is in use (col. 6 ll. 48-52, “The fold lines formed by the clefts 52 facilitate the folding or bending of the forefoot bladder 24 along the fold lines formed by the clefts. This enables the forefoot bladder 24 to be folded over at the cleft fold lines when the forefoot area of the shoe 22 is bent in walking or running activities,” wherein the clefts are referring broadly to the second interior bond and therefore second angle, as shown in figs. 2 and 6).

    PNG
    media_image5.png
    251
    564
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    253
    561
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    314
    561
    media_image7.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 36-55 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the rejection of Claims 36-55 in view of Hazenberg and Hazenberg in view of Allen, Applicant submits that Hazenberg is silent with respect to a chamber including a first fold in a second barrier portion having a first and second portion of the second barrier portion opposing one another and extending in a single first direction away from a distal end of a first interior bond at a first angle and though a majority of a thickness of the chamber in combination with the other elements of the independent claims 36 and 46. Examiner agrees that Hazenberg does not explicitly disclose these limitations in their written specification, however submits that these claimed structural limitations are shown in the annotated figures above. Further, it would be obvious that these structures would be included in Hazenberg, as the interior bonds are formed between two barrier layers, each barrier layer partially defining a planar surface (as shown in figs. 11A and 12). In order for the planar surfaces to be formed, at least one of the barrier layers would have to fold and extend at an angle to reach from the interior bond to the planar surface. For at least these reasons and the reasons set forth in the rejections above, the 35 U.S.C. 103 rejections of Claims 36-45 have been maintained and the 35 U.S.C. 102 rejections of Claims 46-55 have been withdrawn, with Claims 46-55 now being rejected under 35 U.S.C. 102/35 U.S.C. 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                            /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732